DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
This application is in condition for allowance except for the following formal matters: 
As to claim 1, line 10, “, wherein the one or more third communication devices are different from the second communication device” should be added after “(TXOP).
As to claim 10, line 11, “, wherein the one or more third communication devices are different from the second communication device” should be added after “(TXOP).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art made of record (i.e., Kneckt et al., US 2017/0347370) teaches a method and/or an apparatus for wireless communication, the method performed at a first communication device that is configured to process packets that conform to a first physical layer (PHY) protocol for wireless vehicular communications and packets that conform to a second PHY protocol for wireless vehicular communications, wherein the first PHY protocol is different from the second PHY protocol (i.e., legacy and high efficiency  protocols, paragraphs [0007] and [0011]), the method comprising: determining that multiple frames are to be transmitted to a second communication device during a transmit opportunity period (TXOP, paragraph [0004]); determining that the second communication device neighboring the first communication device is not capable of processing packets that conform to the second PHY protocol (paragraphs [0011] [0054], and [0063]); in response to determining that the second communication device neighboring the first communication device is not capable of processing packets that conform to the second PHY protocol, generating a first packet to include duration information for the TXOP (paragraph [0011]), and transmitting the first packet to start the TXOP (paragraphs [0005] and [0063]) ; generating a second packet that conforms to the second PHY protocol, the second packet generated to include a frame for the second communication device; and transmitting the second packet to the second communication device during the TXOP (paragraph [0051]).
The prior art made of record fails to at least teach determining that one or more third communication devices neighboring the first communication device are not capable of processing packets that conform to the second PHY protocol; in response to determining that the one or more third communication devices neighboring the first communication device are not capable of processing packets that conform to the second PHY protocol, generating a first packet that conforms to the first PHY protocol to include duration information for the TXOP.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wentink, US2010/0046488, abstract, Fig. 1
Singh et al., US 2012/0127937, Figs. 2 and 3
Merlin et al., US 2015/0063189, paragraphs [0025] and [0026]
Denteneer et al., US 2011/0206016, abstract, paragraphs [0021] and [0023]
Viger et al., US 2018/0199271, Figs. 2 and 3, paragraphs [0136]-[0140]
Morioka et al., US 2012/0099530, abstract, paragraphs [0007]-[0009], [0016]-[0017], and [0049]

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632